Citation Nr: 9914860	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to secondary service connection for a 
psychiatric disorder.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left femur, currently rated 30 percent 
disabling.

3.  Entitlement to an increased rating for a low back 
disorder, currently rated 10 percent disabling.

4.  Entitlement to a total compensation rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 decision of the VA RO which 
denied increased ratings for the veteran's service-connected 
residuals of a left femur fracture (currently rated 30 
percent) and a low back disorder (currently rated 10 
percent).  The case also came to the Board from a May 1996 RO 
decision which denied secondary service connection of a 
psychiatric disorder and denied a total compensation rating 
based on individual unemployability.  In June 1998 and 
October 1998, the Board remanded the case for further 
development of the evidence, and the case was most recently 
returned to the Board in May 1999 


REMAND

After the case was most recently returned to the Board, the 
RO contacted the Board and requested that the case be 
returned to give the veteran's representative an opportunity 
to submit a statement on appeal (VA Form 646).  To accord the 
veteran due process as to representation (38 C.F.R. §§ 3.103, 
20.600 (1998)), the case is remanded to the RO for the 
following action:

The veteran's representative should be 
given the opportunity to submit a VA Form 
646 or equivalent statement in support of 
the claims on appeal.  Thereafter, the 
case should be returned to the Board in 
accordance with appellate procedures.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



